Appellant attaches to his motion for rehearing affidavits setting up facts seeking to show that he has been deprived of statement of facts and bills of exception without fault on his part. We regret that we cannot take such view of it. Motion for new trial was overruled on November 26th, at which time notice of appeal was entered and ninety days granted in which to file statement of facts and bills of exception. The ninety days expired on February 24th. The court reporter's certificate to the statement of facts bears date of December 22d. This statement of facts, although prepared by the reporter less than a month after the notice of appeal was given was not placed in the hands of the district attorney until the 90th day of such extension order, at which time the bills of exception were also given the district attorney. Appellant appears not to have insisted even then that they should be approved and filed that day it being the last day under the statute in which they could be filed. All parties appear to have proceeded under the belief that the trial judge could extend the time another thirty days, and an order to that effect was procured. As far back as 1911 in Roberts v. State, 62 Tex.Crim. R., 136 S.W. 483, it was held that the trial judge had no authority to extend the time for filing statement of facts and bills of exception beyond 90 days from adjournment of court or final judgment — it now being 90 days from notice of appeal. This opinion has been followed consistently to the present time. Retza v. State,95 Tex. Crim. 491, 255 S.W. 423, and cases therein cited. Chisholm v. State, 1 S.W.2d 613.
The motion for rehearing is overruled.
Overruled. *Page 636